Citation Nr: 1001061	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-41 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
August 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from June and December 2007 rating decisions and a 
July 2008 rating decision, all issued by Department of 
Veterans Affairs (VA) Regional Offices (RO).  The June and 
December 2007 rating decisions denied claims of entitlement 
to a TDIU, and the July 2008 rating decision denied the 
Veteran's claim of service connection for a right knee 
disability.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The weight of the competent and probative evidence of record 
establishes that the Veteran's degenerative joint disease of 
the right knee is more likely than not due to the aging 
process, and not the result of any in-service injury or other 
incident of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of service connection for a right knee 
disability, the RO provided the appellant pre-adjudication 
notice by letter dated in April 2008.  

This notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a right knee 
disability.  He asserts that an in-service right knee injury 
resulted in the current degenerative joint disease of the 
right knee.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service treatment records show that the Veteran injured 
his right leg in a jeep accident in August 1951.  At the time 
of the injury, a contusion-abrasion was noted at the lateral 
aspect of the upper one-third of the right leg, and a 
possible fracture of the upper third of his right fibula 
needed to be ruled out.  X-rays confirmed no fracture.  The 
wound was cleansed and dressed and there was no mention of a 
right leg or right knee condition anytime thereafter, 
including on the separation examination in August 1952.  

Immediately after discharge from service, the Veteran 
established service connection for chronic bilateral 
epididymitis with chronic prostatitis.  There was no mention 
of a right knee disability at that time, or within the one-
year period following separation from service.  Likewise, the 
medical evidence of record does not show complaints, findings 
or a diagnosis of a right knee disability until this decade, 
over fifty years after discharge from service, even though 
the record contains various examination reports dating back 
to the late 1950's.  

The first mention of a knee disability comes from a VA 
November 2007 VA examination and VA X-rays from October 2007 
that reveal degenerative joint disease in both the right and 
left knees, as well as spondylosis of the lumbar spine.  

Private treatment records from February and March 2008 also 
note degenerative arthritis of the right knee, although 
accompanying x-ray reports are not provided.  The March 2008 
examination report, by Dr. Bailey, mentions only degenerative 
changes in the right knee and noted that the Veteran was 
given his first Hyalgan injection in a series into the right 
knee.  Dr. Bailey also noted the Veteran's history of the in-
service Jeep accident and opined that, "certainly some of 
his symptomatology is more likely than not related to this."  
Dr. Bailey offered no rationale for this opinion.

At a November 2008 VA examination, the examiner indicated his 
review of the Veteran's claims file as well as the electronic 
record.  The Veteran reported pain in the knees, worse on the 
right than the left.  The diagnosis was age-related 
degenerative arthritis of both knees based on x-ray findings.  
The examiner acknowledged Dr. Bailey's opinion of March 2008; 
however, the VA examiner disagreed with that opinion, and 
opined that it was not as likely as not that the Veteran's 
degenerative joint disease of either knee was caused by or 
secondary to military service or caused by the reported jeep 
accident in August 1951.  The VA examiner acknowledged the 
in-service abrasion/contusion of the right knee following a 
jeep accident in 1951 for which the Veteran was hospitalized 
for observation.  The VA examiner also noted that the Veteran 
was treated, x-rays were negative for fracture, and the 
Veteran was released back to duty and remained on active duty 
for a year later before he was discharged.  Discharge 
examination was normal with regard to the lower extremities 
and, significantly, the VA examiner noted that there was no 
mention of pain, weakness, or any other complaints relating 
to the right knee on multiple examinations for many years 
following discharge from service.  Finally, the VA examiner 
pointed out that it was not until over fifty years later that 
the Veteran first documented complaints of knee pain or 
arthritis.  The VA examiner found that the absence of 
symptoms or complaints thereof for over fifty years was not 
consistent with a traumatic arthritis injury.  Rather, 
arthritis caused by trauma tended to develop sooner and would 
not take fifty years to develop.  Moreover, the VA examiner 
noted that the description of the abrasion/contusion noted on 
the service treatment records was not consistent with an 
injury severe enough to cause traumatic arthritis.  

The VA examiner also pointed out that the Veteran's bilateral 
knee arthritis was consistent with his age.  

In sum, there are two medical opinions in this case, one in 
support of the Veteran's claim and one against the Veteran's 
claim of service connection for a right knee disability.  The 
March 2008 opinion by Dr. Bailey, an orthopedic specialist, 
provides no supporting rationale whatsoever.  Moreover, Dr. 
Bailey fails to address the fact that the Veteran has x-ray 
evidence of bilateral knee arthritis.  Thus, the March 2008 
opinion by Dr. Bailey carries little probative value.  

In contrast, the VA opinion of November 2008 provides 
adequate supporting rationale, as noted in detail above.  As 
such, greater probative value is placed on the VA opinion of 
November 2008.  

The Veteran is certainly competent to testify as to symptoms 
such as pain, which is non-medical in nature, however, he is 
not competent to render a medical diagnosis, particularly one 
which requires x-ray evidence to establish.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Furthermore, a lay person is not competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as opining that his current arthritis is related to a right 
leg injury that occurred over fifty years earlier, 
particularly when he has neither provided evidence or 
testimony indicating a continuity of symptomatology since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and his representative's lay beliefs alone can 
serve to establish any association between the claimed 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The preponderance of the evidence is against the claim of 
service connection for a right knee disability; there is no 
doubt to be resolved; and service connection a right knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for a right knee disability is denied.  


REMAND

The Veteran seeks a TDIU, asserting that he is unable to 
obtain or maintain gainful employment due to the service-
connected chronic bilateral epididymitis with chronic 
prostatitis, which is currently rated as 60 percent 
disabling.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirement for entitlement 
to a TDIU because his sole service-connected disability of 
chronic bilateral epididymitis with chronic prostatitis is 
rated at 60 percent.  Thus, the remaining question is whether 
the Veteran is unemployable due to the service-connected 
disability.  

The record clearly shows that the Veteran's genitourinary 
problems date back to his service dates in the 1950's.  At 
that time, he was treated for chronic bilateral epididymitis 
and chronic prostatitis, and service connection was 
established for that disability shortly after discharge from 
service in 1952.  The Veteran maintains that he has had 
problems with his prostate and urinary and voiding 
dysfunction since that time.  

Private and VA records from 2005 and 2006 reveal that the 
Veteran developed benign prostatic hypertrophy (BPH) and 
subsequently developed prostate cancer, for which he was 
treated.  Throughout this time, the Veteran continued to 
report incontinence, the use of absorbent materials that must 
be changed throughout the day, and nocturia.  The Veteran 
requires urethral dilation every three months.  

The record contains two VA opinions concerning employability; 
however neither opinion is adequate because it appears that 
both opinions are based on inaccurate information, as noted 
hereinbelow.  

The first opinion, provided by a VA examiner in July 2007 
notes that the Veteran reported intense back pain associated 
with his prostatitis, and felt that his intense back pain 
kept him from being employable because it affected his 
concentration and ability to perform manual labor, and added 
to his incontinence problems.  The examiner added that, 
"Under these conditions, there is no reasonable employment 
that he can undertake in the economy."

The problem with this opinion is that it is unclear whether 
the Veteran's reported "intense back pain" is actually 
associated with his service-connected disability, or whether 
it is part of his non-service connected spondylosis which has 
been documented elsewhere in the claims file, based on x-ray 
evidence and other VA examinations.  In essence, the 
Veteran's own rendition of his condition was merely recorded 
without any supplementary independent medical opinion or 
examination regarding the accuracy of that reported 
condition.  Thus, the opinion regarding employability that is 
based, at least in part, on intense back pain, is inadequate 
for rating purposes, until it is determined whether the 
Veteran's reported back pain is in fact attributable to the 
service-connected disability, given the other objective 
evidence of record noting other causes.  

Contrary to the first opinion, the second opinion, provided 
by a VA examiner in November 2007, indicates that the 
Veteran's urinary condition of stress incontinence with 
requirement of stricture dilation every three months and 
prostate cancer prevent the Veteran from being gainfully 
employed for heavy duty, but does not prevent the Veteran 
from being gainfully employed for light duty.  This opinion 
is based on findings that the Veteran's stress incontinence 
requires the wearing of incontinence pads which are changed 
two to three times each day, and urethral stricture requiring 
dilation every three months.  The problem with this opinion 
is that, first and foremost, the record clearly demonstrates 
that the Veteran's stress incontinence requires that he 
change his absorbent pad much more than only two to three 
times daily, and in fact, at the most recent VA genitourinary 
examination in 2006, the Veteran indicated that he utilized 
five to six absorbent pads a day.  This is in complete 
contrast to the November 2007 findings, but it is consistent 
with the 60 percent disability rating assigned for the 
service-connected chronic bilateral epididymitis with chronic 
prostatitis based on the criteria for voiding dysfunction - 
that the Veteran wears absorbent materials that must be 
changed more than 4 times daily.  This is also consistent 
with the Veteran's statement during the January 2008  VA 
examination which indicated that his stress incontinence 
affected employability in light duty work because he had 
incontinence just from bending over to pick something up.

In light of the foregoing, neither the aforementioned VA 
opinions regarding unemployability are adequate for 
determining whether a TDIU is warranted in this case and 
another VA examination is necessary.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA (and/or 
private medical records that the Veteran 
identifies and authorizes VA to obtain) 
concerning treatment received by the 
Veteran for his service-connected chronic 
bilateral epididymitis with chronic 
prostatitis, not already associated with 
the claims file.  

2.  Schedule the Veteran for a VA 
genitourinary examination to determine 
the current nature and likely etiology of 
the service-connected chronic bilateral 
epididymitis with chronic prostatitis, 
and any other related condition or 
symptom associated therewith, including, 
but not limited to back pain.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested study.  The examiner 
in this regard should elicit from the 
Veteran and record a full clinical 
history referable to the claimed chronic 
bilateral epididymitis with chronic 
prostatitis.  The examiner should first 
identify if the Veteran's reported 
"intense back pain" is associated with 
the service-connected disability as 
claimed, or whether it is associated with 
the nonservice-connected spondylosis.  
Then, the examiner should opine as to 
whether the Veteran is unemployable due 
to his service-connected disability 
without regard to his non-service 
connected disabilities or advancing age.  

3.  Then, readjudicate the Veteran's TDIU 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


